Citation Nr: 1522208	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-25 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUES 

1. Entitlement to Dependency and Indemnity Compensation (DIC). 

2. Entitlement to death pension benefits.
 
3. Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

A certification from the General Headquarters of the Armed Forced of the Philippines Office of the Adjutant General indicates that the appellant's father served from April 1943 to June 1945 in the Philippine Army.  His death certificate reveals that he died on July [redacted], 1993.  The appellant claims as his surviving daughter.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in the Republic of the Philippines which found the appellant ineligible for VA death benefits, denying the claims for DIC, death pension, and accrued benefits.  The claims were denied again in October 2012.

The Board notes that the surviving spouse filed a notice of disagreement regarding an October 2005 rating decision denial of her claims for death benefits.  As this is a separate claimant, the Board does not address this issue herein.


FINDINGS OF FACT

1. The appellant was born on August [redacted], 1953.  At the time of her father's death, she was 39 years old.  She was 58 years old when she filed for VA death benefits.

2. There is no indication that the appellant is permanently incapable of self-support.

3. There were no VA claims pending at the time of the appellant's father's death in July 1993 and an application for accrued benefits was not filed within one year of the date of his death.


CONCLUSIONS OF LAW

1. The appellant is not a child for purposes of obtaining DIC benefits.  38 U.S.C.A. §§ 101(4)(A), 1310, 1313 (West 2014); 38 C.F.R. § 3.57 (2014).
 
2. The appellant is not a child for purposes of obtaining death pension benefits.  38 U.S.C.A. §§ 101(4)(A), 1521, 1542 (West 2014); 38 C.F.R. §§ 3.3, 3.24, 3.57 (2014).
 
3. The basic eligibility criteria for payment of accrued benefits have not been met.  38 U.S.C.A. §§ 101(4)(A), 5121 (West 2014); 38 C.F.R. §§ 3.5, 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in cases where the law, and not the evidence, is dispositive, VA's duties to notify and assist a claimant are not for application.  Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  These claims must be denied as a matter of law.  Consequently, no further discussion of VA's duties to notify and assist is necessary.

The appellant filed an application for DIC, death pension, and accrued benefits by a surviving child.  As the title of the application suggests, in order to be eligible for any of the benefits sought, the appellant must be the child of a veteran under VA regulations.  See 38 U.S.C.A. § 1310(a) (VA shall pay dependency and indemnity compensation to "children" of a veteran in certain circumstances); 38 U.S.C.A. 
§ 1318 (VA shall pay dependency and indemnity compensation to "children" of a veteran in certain circumstances); 38 U.S.C.A. § 1542 (VA shall pay pension to "child" of a deceased veteran in certain circumstances); 38 U.S.C.A. § 5121(a)(2)(B) (VA shall pay accrued benefits to "children" of a veteran in certain circumstances).

In order to be considered a child for purposes of any of the above benefits, a person must be:  1) unmarried and under the age of eighteen years; 2) before attaining the age of eighteen years, permanently incapable of self-support; or, 3) after attaining the age of eighteen years and until completion of education or training (but not after attaining the age of twenty-three years), pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57, 3.1000(d)(2).  The person must also be a legitimate child, a legally adopted child, a stepchild who is a member of the Veteran's household or was a member at the time of the Veteran's death, or an illegitimate child (in certain circumstances).  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57, 3.1000(d)(2).  

Regardless of whether the appellant's father is a "veteran" for purposes of VA regulations, these claims hinge on the important fact that the appellant must be child under VA law.  Thus, a determination of veteran status for the appellant's father does not change the outcome; accordingly, the Board does not address this issue.  

The appellant was born on August [redacted], 1953.  She was 39 years old at the time of her father's death in July 1993.  Despite her indication that she suffered from kidney trouble since the age of 14 until the age of 20, there is no evidence or argument that the appellant was permanently incapable of self-support prior to or on her eighteenth birthday.  In fact, the appellant indicates that she has been taking care of her mother for almost 29 years.  When the appellant filed her application for death benefits in April 2012, she was 58 years old.  There, there is no legal entitlement to death benefits.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57.  The claims for DIC and death pension are denied.

Accrued benefits are defined as "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  38 U.S.C.A. § 5121(a); 38 C.F.R. 3.1000(a).  An "[a]pplication for accrued benefits must be filed within one year after the date of death."  38 C.F.R. § 3.1000(c).  In this case, the appellant's claim was not timely filed as her father died in 1993, and the appellant's claim was filed in 2012.

Additionally, the record reflects that there were no claims pending at the time of the appellant's father's death in 1993; there was no unrated medical evidence in the claims file at the time of his death; and he was not entitled to any unpaid benefits at the time of his death.  Thus, the claim for accrued benefits must be denied.  A "claim for VA benefits pending on the date of death" is defined as "a claim filed with VA that had not been finally adjudicated by VA on or before the date of death."  38 C.F.R. § 3.1000(d)(5).

The appellant's claims for DIC, death pension, and accrued benefits must therefore be denied as a matter of law because she is not a "child" under VA law, and did not file with the proper time limits.  She has not, therefore, met the basic eligibility requirements for these benefits.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board is sympathetic to the appellant and the significant loss of her father.  The Board is, however, bound by the applicable law and regulations and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104(c) (West 2014).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).
ORDER

Entitlement to DIC is denied.

Entitlement to death pension is denied.

Entitlement to accrued benefits is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


